Case 2:20-cr-O0086-RMP ECF No. 38 _ filed 05/18/21 PagelD.110 Page 1of2

PS8

(3/15) FILED IN THE
U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT EASTERN DISTRICT OF WASHINGTON
May 18, 2021
for
SEAN F. MCAVOY, CLERK
Eastern District of Washington
U.S.A. vs. Mixon, III, Robert Shaw Docket No. 2:20CR00086-RMP-1

Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Robert Shaw Mixon III, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers sitting in the court at Spokane, Washington, on the 24" day of July 2020 under the following conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defense counsel within one business day of any charge, arrest, or contact
with law enforcement. Defendant shall not work for the United States government or any federal or state law enforcement
agency, unless Defendant first notifies the supervising Pretrial Services Officer.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Robert Shaw Mixon, III, is alleged to have violated the conditions of pretrial release supervision by being
charged with fourth degree assault in Spokane Municipal Court on or about May 13, 2021.

On July 29, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Mixon. Mr.
Mixon acknowledged an understanding of the conditions, which included standard condition number 1.

The following information was gathered from Spokane Police Department (SPD) incident report number 202 1-20076615.

On May 13, 2021, at approximately 11:30 a.m., officers with SPD were dispatched to Mr. Mixon’s residence in reference
to a domestic violence incident. Dispatch notified the officer that a male caller had reported his wife kicked in the front door
of the residence and had thrown a mailbox at the house.

Upon arrival, officers observed a pregnant female, later identified as Mr. Mixon’s wife, laying on the steps of the front door
landing of the residence. Mrs. Mixon was breathing heavily and initially unresponsive to the officers' presence. The front
door of the residence was propped up and completely broken off the hinges. Officers entered the residence and saw Mr.
Mixon in the kitchen area. The couple’s two minor-aged children were sitting in the living room area eating breakfast.

Officers interviewed both Mr. and Mrs. Mixon. According to their statements, Mr. and Mrs. Mixon confirmed they had been
married for the past 8 years and reside together. Mrs. Mixon is approximately 9 months pregnant. The couple had an
argument on May 13, 2021, about Mrs. Mixon’s past infidelity. Mrs. Mixon became upset during this argument and
attempted to leave the residence with their two children. Mr. Mixon allegedly stood in front of Mrs. Mixon and told her she
could not leave with the children. He then allegedly extended his arms toward Mrs. Mixon and pushed her back as she
attempted to walk past him. Mrs. Mixon allegedly pushed Mr. Mixon, causing him to fall backwards. She continued to try
to leave the residence, pushing past Mr. Mixon. Subsequently, Mr. Mixon allegedly grabbed Mrs. Mixon, holding her arms
above her head, in a move that was described as a “full nelson.” Mr. Mixon allegedly held Mrs. Mixon in this position and
started pushing her toward the front door. The couple then tripped, causing them both to fall on the floor. Mr. Mixon
allegedly continued to hold Mrs. Mixon on the floor, demanding that she leave the house. He then allowed her to get off
the floor and demanded that she leave the house. He then allegedly pushed her out of the front door of the residence.
Case 2:20-cr-O0086-RMP ECF No. 38 _ filed 05/18/21 PagelD.111 Page 2 of 2

Re: Mixon, III, Robert Shaw
May 18, 2021
Page 2

Once outside, Mrs. Mixon reportedly pounded on the door and windows with her hands, hit a vehicle parked on the street
with her hands, and then pulled the mailbox from the post and threw it at the front door. Mrs. Mixon returned to the front
door, rammed it, and broke it in. Mr. Mixon called 911 while Mrs. Mixon was outside. She collapsed on the front steps after
breaking the front door down. The couple’s two children were present, and reportedly observed the incident.

The officer who interviewed Mrs. Mixon allegedly observed small red marks on her right arm and a small red scratch on
her right wrist. She reportedly stated she received these scratches from Mr. Mixon’s watch, which was on his left wrist.
Due to Mr. Mixon allegedly grabbing his wife by the arms, holding her arms as he pushed her to the front door and causing
her to trip and fall to the ground, Mr. Mixon was arrested for fourth degree assault domestic violence.

Available records indicate Mr. Mixon was formally charged with fourth degree assault in Spokane Municipal Court case
number 1 A0419567 on or about May 13, 2021..

PRAYING THAT THE COURT WILL ORDER A SUMMONS

 

I declare under the penalty of perjury
that the foregoing is true and correct.

Executed on: May 18, 2021

by s/Erik Carlson

 

Erik Carlson
U.S. Pretrial Services Officer

THE COURT ORDERS

[ ] No Action

[ ] The Issuance of a Warrant

[X] The Issuance of a Summons

[ ] The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

[ ] Defendant to appear before the Judge assigned to the case.

[X] Defendant to appear before the Magistrate Judge.

[ ] Other

 

Signature of Judicial Officer

May 18, 2021
Date

 
